In a proceeding to enforce a money judgment, Ron Scott appeals, as limited by his brief, from so much of an order of the Family Court, Queens County (Richardson-Thomas, J.), dated August 26, 2003, as denied his objection to an order of the same *671court (Contaratos, H.E.), dated May 12, 2003, which directed him to pay the sum of $3,000 per month for, among other things, spousal and child support arrears.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the objection is granted, and the proceeding is dismissed.
The Family Court was without jurisdiction to hear the petition to enforce a money judgment derived from a 1995 judgment of divorce issued under an earlier index number where there was no ongoing support proceeding and no order granting maintenance or support before it (see CPLR 5221; Family Ct Act § 466 [c]). Accordingly, the proceeding should have been dismissed for lack of subject matter jurisdiction. Smith, J.P., Luciano, Rivera and Lifson, JJ., concur.